Case 6:14-cv-02083-CEM-DCI Document 171 Filed 03/16/20 Page 1 of 3 PageID 3103




                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                      ORLANDO DIVISION


    JERRY HARVEY AUDIO HOLDING, LLC,
    and JERRY HARVEY AUDIO, LLC,

                   Plaintiffs,                             Case No. 6:14-cv-02083-CEM-DCI

          v.

    1964 EARS, LLC, and EASTERWOOD &
    ASSOCIATES, LLC, d/b/a EARS 2 HEAR,

                   Defendants.
                                                       /

       DEFENDANT 1964 EARS, LLC’S REPORT TO THE COURT RE: STATUS OF
                    INTER PARTES REVIEW PROCEEDING

           Pursuant to this Court’s Order of March 28, 2016 (Dkt. #109 at 21), Defendant 1964

    Ears, LLC, an Oregon limited liability company (“Defendant”), presents the following

    Report as to the status of the inter partes review (“IPR”) proceeding initiated by Defendant

    for U.S. Pat. No. 8,897,463 (“the ‘463 patent”).

           The Patent Trial & Appeal Board (“Board”) found all 16 claims of the ‘463 patent

    unpatentable on July 29, 2017. (Dkt. #135-1.) On February 20, 2019, the Federal Circuit

    issued a Judgment affirming the Board’s decision that all 16 claims of the ‘463 patent are

    unpatentable. (Dkt. #141-1.) The Federal Circuit issued its mandate on May 1, 2019. (Dkt.

    #144-2.)

           On September 27, 2019, the PTO officially issued an IPR certificate canceling all 16

    claims of the ‘463 patent. (Dkt. #158-1.) The IPR certificate is now lodged in the file




                                                  1
Case 6:14-cv-02083-CEM-DCI Document 171 Filed 03/16/20 Page 2 of 3 PageID 3104




    history for the ‘463 patent. (Dkt. #163-1 at 1.) Accordingly, the IPR of the ‘463 patent has

    been finally resolved.

           On October 11, 2019, Defendant filed a motion to lift stay since the IPR is finally

    resolved. (Dkt. #162.) Defendant also filed a motion to dismiss Plaintiffs’ infringement

    claim as moot and enter judgment in Defendant’s favor. (Dkt. #165.) Plaintiffs filed their

    oppositions on October 22, 2019. (Dkt. #166-167.) The motions to lift stay and dismiss

    remain pending. See also Dkt. #68 (pending motion for Rule 11 sanctions); Dkt. #147

    (pending motion for fees and costs).



           Dated this 16th day of March, 2020.

    s/ Delfina S. Homen ____________
    Hillary A. Brooks                                  Richard E. Fee
    Admitted Pro Hac Vice                              Florida Bar No. 813680
    Delfina S. Homen                                   Kathleen M. Wade
    Admitted Pro Hac Vice                              Florida Bar No. 127965
    BROOKS QUINN, LLC                                  Catherine F. Yant
    6513 132nd Ave. NE #378                            Florida Bar No. 104852
    Kirkland, WA 98033                                 FEE & JEFFRIES, P.A.
    (503) 629-1559                                     1227 N. Franklin Street
    hillary@brooksquinn.com                            Tampa, FL 33602
    delfina@brooksquinn.com                            (813) 229-8008
    Lead trial counsel for Defendant,                  rfee@feejeffries.com
    1964 Ears, LLC                                     kwade@feejeffries.com
                                                       cyant@feejeffries.com
                                                       Local trial counsel for Defendant,
                                                       1964 Ears, LLC




                                                 2
Case 6:14-cv-02083-CEM-DCI Document 171 Filed 03/16/20 Page 3 of 3 PageID 3105




                                    CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that on March 16, 2020, I filed a true and correct copy of the

    foregoing with the Clerk of the Court by using the CM/ECF system, which will send a notice

    of electronic filing to all counsel of record.


                                                         s/ Delfina S. Homen____________
                                                         Hillary A. Brooks
                                                         Admitted Pro Hac Vice
                                                         Delfina S. Homen
                                                         Admitted Pro Hac Vice
                                                         BROOKS QUINN, LLC
                                                         6513 132nd Ave. NE #378
                                                         Kirkland, WA 98033
                                                         (503) 629-1559
                                                         hillary@brooksquinn.com
                                                         delfina@brooksquinn.com
                                                         Lead trial counsel for Defendant,
                                                         1964 Ears, LLC

                                                         Richard E. Fee
                                                         Florida Bar No. 813680
                                                         Kathleen M. Wade
                                                         Florida Bar No. 127965
                                                         Catherine F. Yant
                                                         Florida Bar No. 104852
                                                         FEE & JEFFRIES, P.A.
                                                         1227 N. Franklin Street
                                                         Tampa, FL 33602
                                                         (813) 229-8008
                                                         rfee@feejeffries.com
                                                         kwade@feejeffries.com
                                                         cyant@feejeffries.com
                                                         Local trial counsel for Defendant,
                                                         1964 Ears, LLC




                                                     3
